
	

115 SRES 195 IS: Recognizing June 20, 2017, as “World Refugee Day”.
U.S. Senate
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 195
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2017
			Mr. Cardin (for himself, Mr. Blumenthal, Ms. Baldwin, Mr. Whitehouse, Mr. Coons, Mr. Markey, Mr. Wyden, Mr. Van Hollen, Mr. Booker, Mr. Franken, Mrs. Shaheen, Mr. Merkley, Mr. Kaine, Mr. Bennet, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing June 20, 2017, as World Refugee Day.
	
	
 Whereas World Refugee Day is an opportunity to acknowledge the courage, strength, and determination of women, men, and children forced to flee their homes due to conflict, violence, and persecution;
 Whereas according to the United Nations High Commissioner for Refugees (referred to in this Resolution as UNHCR)—
 (1)there are more than 65,600,000 displaced people worldwide, the highest level ever recorded, including nearly 22,500,000 refugees, more than 40,300,000 internally displaced people, and 2,800,000 people seeking asylum;
 (2)children account for 51 percent of the global refugee population, millions of whom are unable to access basic services, including education;
 (3)10,300,000 people were newly displaced due to conflict or persecution in 2016; (4)more than 5,500,000 refugees have fled Syria since the start of the conflict, and more than 6,300,000 people are displaced inside Syria;
 (5)since January 2014, more than 3,000,000 Iraqis fleeing violence have been internally displaced, and 257,000 refugees have fled to neighboring countries;
 (6)South Sudan has the world’s fastest-growing refugee crisis, which is now the largest refugee crisis in Africa, with more than 1,800,000 refugees, including 1,000,000 children;
 (7)increasing violence in Guatemala, El Salvador, and Honduras has led to a growing number of unaccompanied child refugees, who are particularly vulnerable to sexual violence, human trafficking, and kidnapping; and
 (8)ongoing conflict, violence, and persecution have resulted in the displacement of millions in Ukraine, Colombia, and the Central African Republic;
 Whereas 84 percent of the world’s refugees are hosted in developing regions, with more than 28 percent hosted in the world’s least developed countries;
 Whereas refugees who are women and children are often at greater risk of violence, human trafficking, exploitation, and gender-based violence;
 Whereas the United States resettlement program is a life-saving solution critical to global humanitarian efforts, which reflects American values, strengthens global security, and alleviates the burden placed on front-line host countries;
 Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks, including in person interviews, biometric data checks, and multiple interagency checks;
 Whereas refugees contribute to their communities by starting businesses, paying taxes, and sharing their cultural traditions; and
 Whereas refugees contribute more than they consume in State-funded services, including schooling and health care: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of the millions of refugees;
 (2)recognizes those individuals who have risked their lives working individually and for nongovernmental organizations and international agencies, such as UNHCR, to provide life-saving assistance and protection for people displaced by conflict around the world;
 (3)underscores the importance of the United States Refugee Resettlement Program as a critical tool for United States global leadership;
 (4)calls upon the United States Government— (A)to continue providing robust funding for refugee protection overseas and resettlement in the United States;
 (B)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations; and
 (C)to alleviate the burden on refugee host countries through humanitarian and development support while maintaining the United States longstanding tradition of resettling the most vulnerable refugees regardless of their country of origin or religious beliefs;
 (5)reaffirms the goals of World Refugee Day; and (6)reiterates the strong commitment of the United States to seek to protect the millions of refugees who live without material, social, or legal protections.
